Case: 21-20268      Document: 00516354462         Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 13, 2022
                                  No. 21-20268
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Juan Miguel Rayas Vivia,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:20-CR-601-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Juan Miguel Rayas Vivia on
   appeal has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Rayas Vivia has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20268     Document: 00516354462           Page: 2   Date Filed: 06/13/2022




                                    No. 21-20268


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. In light of our recent opinion in United States v. Martinez, 15 F.4th
   1179, 1180-81 (5th Cir. 2021) we concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                         2